UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1005



MAGGIE R. TAYLOR; HELEN E. BLAIN; HETTIE O.
GEE; ANNA M. DAUGHTERY; VICTOR L. WILLIAMS,
SR.; DENISE D. CAMERON; RONALD L. DAVIS; EMMA
E. WILSON; EVA H. ROBINSON; ALMA MAYFIELD;
DEBORAH L. COLE; KENNETH L. GORBY; ADA D.
PERRY; MARGIE LANGFORD; VINSON L. BILLUPS;
MARY L. SYKES; MELINDA C. DAARA; REDRENA
GATLING; DORIS S. PARKER; RUTH C. BROOKS;
SANDRA D. CLARK; SHIRLEY M. CLARK; VERA E.
WYATT; BARBARA CYPRESS; MARJORIE CARRINGTON,

                                          Plaintiffs - Appellants,

          and


BLANCH E. BATTEN; CAROL H. TALIAFERRO; BUTCH
DICKS; CAROLYN SCOTT; JOHN E. GATLING, JR.;
HECTOR L. RABELL, JR.; HERBERT T. DOUGLAS,
JR.; ANNIE N. HALL; JEAN A. DIGGS; LINDA P. F.
BROWN; PHYLLIS D. GRIMES,

                                                       Plaintiffs,

          versus


SIEMENS VDO AUTOMOTIVE CORPORATION, formerly
known as Siemens Automotive Corporation;
INTERNATIONAL ASSOCIATION OF MACHINISTS AND
AEROSPACE WORKERS, AFL-CIO; DISTRICT LODGE 74
OF THE INTERNATIONAL ASSOCIATION OF MACHINISTS
AND AEROSPACE WORKERS; LOCAL LODGE NO. 2461 OF
THE INTERNATIONAL ASSOCIATION OF MACHINISTS
AND AEROSPACE WORKERS,

                                           Defendants - Appellees.
Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (CA-03-129-4)


Argued:   September 19, 2005            Decided:   November 7, 2005


Before SHEDD, Circuit Judge, HAMILTON, Senior Circuit Judge, and
Joseph R. GOODWIN, United States District Judge for the Southern
District of West Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.    Judge Shedd wrote a
separate opinion concurring in the result.


ARGUED: Jay Joseph Levit, LEVIT & MANN, P.C., Richmond, Virginia,
for Appellants. Dana Lewis Rust, MCGUIREWOODS, L.L.P., Richmond,
Virginia; James J. Vergara, Jr., VERGARA & ASSOCIATES, Hopewell,
Virginia, for Appellees. ON BRIEF: Reid H. Ervin, Thomas A. Dyar,
REID H. ERVIN, P.C., Norfolk, Virginia, for Appellants. Jennifer
M. Campbell, MCGUIREWOODS, L.L.P., Richmond, Virginia, for Appellee
Siemens VDO Automotive Corporation, formerly known as Siemens
Automotive Corporation.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               - 2 -
PER CURIAM:

     This labor case concerns a union dispute involving employees

of Siemens VDO Automotive Corporation (Siemens) at its Newport

News, Virginia plant.        The district court rejected all of the

claims brought by the plaintiffs, a minority faction of the plant’s

union employees.     The plaintiffs appeal, and we affirm.



                                         I

     The plaintiffs are employees (or former employees) of Siemens

and are members (or former members) of           Local Lodge No. 2461 of the

International    Association      of   Machinists     and   Aerospace   Workers

(Local   Lodge),     which   is    affiliated      with     the   International

Association     of    Machinists       and     Aerospace     Workers,   AFL-CIO

(International)      and   District     Lodge    74   of    the   International

Association of Machinists and Aerospace Workers (District Lodge).1

The defendants are Siemens and the Union.

     From August 24, 2001 through August 31, 2004, a collective

bargaining agreement (the CBA) governed the terms and conditions of

employment for bargaining unit production and maintenance employees

at Siemens’ Newport News, Virginia plant.                  The CBA established

three overlapping shifts, each eight and a half hours long, to

operate the plant Monday through Friday. Paragraphs 159-187 of the


     1
      For ease of reference, at times, we will refer to the Local
Lodge, the District Lodge, and the International collectively as
the Union.

                                       - 3 -
CBA   governed    how   Siemens   could      implement    a    continuous    shift

operation if it wanted to operate the plant full-time on weekends.

These provisions specified that the plant would be staffed on

weekends with two groups of employees working twelve-hour day and

twelve-hour night shifts exclusively on Saturdays and Sundays. The

CBA referred to the proposed weekend day shift as the “[f]ourth”

shift and the proposed weekend night shift as the “[f]ifth” shift.

(J.A. 99).       Employees assigned to either shift would work only

twenty-four hours per week.

      The language of the CBA is confusing on whether the CBA

authorized modifications to the continuous shift provisions.                   On

the   one   hand,   Paragraph     162   of    the   CBA   provided     “[u]nless

specifically modified herein, or subsequently modified by mutual

agreement of the Union and Company, all provisions of the current

Collective    Bargaining     Agreement       will   be    applicable    to    the

administration of this Program.”          (J.A. 98).          On the other hand,

Paragraph 204 of the CBA provided:

      No   Agreement,   waiver,    alteration,   understanding,
      variation or modification of any terms or conditions
      contained herein shall be made by any employee or group
      of employees, with the Company, and in no case shall it
      be binding upon the parties hereto, unless such agreement
      is made and executed in writing between the parties
      hereto, and the same has been ratified by the Union.

(J.A. 105).

      In the fall of 2002, Siemens wanted to operate the Newport

News plant continuously on weekends.            This desire led Siemens to


                                    - 4 -
engage in discussions with the Union concerning whether a move to

continuous operations was feasible.

      During these discussions, Siemens proposed to modify the CBA’s

continuous    shift   provisions.      Under   Siemens’    proposal,   each

bargaining unit employee would work three twelve-hour shifts one

week and four twelve-hour shifts the following week. All employees

would have every other weekend off.            No employees would work

exclusively on weekends.

      During its discussions with the Union, Siemens made it clear

that it might move its plant’s operations to Mexico if the Union

was unwilling to agree to Siemens’ proposal.         To make this point

clear to the Union, Siemens sent some members of the Union to

Mexico to inspect its facility there.

      On March 12, 2003, officials from Siemens and the Union signed

a   written   “Memorandum   of   Understanding”    (MOU)    setting    forth

Siemens’ proposed shift schedule. (J.A. 115). The MOU stated that

this continuous shift schedule was necessary “to become more

competitive, gain flexibility and secure long-term employment.”

(J.A. 115).    The MOU tracked Siemens’ original proposal, creating

four crews working rotating twelve-hour shifts, with each crew to

have every other weekend off.

      On March 13, 2003, International Representative Stephen Spain

posted a letter establishing March 20, 2003 as a date to “discuss

and then to vote on the Memorandum of Understanding.”         (J.A. 356).


                                    - 5 -
On March 18, 2003, Local Lodge members attending the monthly union

meeting discussed the proposed MOU.       On March 20, 2003, the MOU was

placed before the membership for a vote.       It was rejected by a vote

of 161 to 155.

       Suddenly realizing that their work could or might be sent to

Mexico and that their very livelihoods were in jeopardy, several

Local Lodge members then circulated a petition, which was signed by

245 members, calling for a “re-vote.”         (J.A. 364).     The petition

stated in part:

       A vote was taken on March 20th that the membership voted
       to reject.    The vote was very close.     However, many
       members were confused by rumors and bad advise [sic]. We
       feel our jobs could be in jeopardy and we want another
       chance to reconsider our future. We want another vote to
       help maybe save our jobs. We feel a re-vote couldn’t
       harm anyone, and may help everyone.

(J.A. 364).

       On March 27, 2003, Spain posted another letter directed to the

Local Lodge membership, stating that it had come to his attention

that   a   petition   calling   for   a   re-vote    was   circulating   and

encouraging members to sign the petition.           He also stated that, in

order to “make sure that these efforts of scheduling a re-vote

weren’t in vain,” he contacted Siemens to see if they would still

accept the MOU if the Union agreed to it.            (J.A. 387).   On March

28, 2003, Spain posted an “official announcement” of a re-vote,

which was to take place on April 2, 2003.       (J.A. 389).     On April 2,

2003, the MOU was approved by a vote of 245 to 144.


                                  - 6 -
     On   April    3,   2003,   after   the   re-vote,    the    International

allegedly put the Local Lodge under a trusteeship because, among

other things, the Local Lodge’s meetings had evolved to a point

where verbal and physical confrontations were taking place between

Local    Lodge    members.      The   Local   Lodge’s    office    hours   were

restricted from April 2003 to September 2003.                   By the end of

October 2003, however, the Local Lodge was no longer under a

trusteeship.

     In August 2004, with the CBA due to expire on August 31, 2004,

the Union and Siemens entered into a new CBA (the New CBA), which

was ratified by a vote of 190 to forty-two.             The New CBA contains

the continuous shift provisions provided for in the MOU.              Siemens

remained in Newport News and did not move its plant’s operations to

Mexico.

        On September 30, 2003, the plaintiffs, a minority faction of

the Local Lodge’s members unhappy with the manner in which Siemens

and the Union handled the switch to continuous shift operations,

filed this lawsuit against Siemens and the Union.                  Before the

defendants filed a responsive pleading, the plaintiffs filed an

amended complaint on October 17, 2003.           Count One was a “hybrid”

§ 301(a) claim under the Labor Management Relations Act (LMRA), 29

U.S.C. § 185, against Siemens and the Union.              Count Two alleged

that the defendants committed several civil RICO violations. Count

Three alleged that the Union violated the plaintiffs’ free speech


                                      - 7 -
rights and Count Four alleged that the International imposed an

illegal trusteeship.

     On November 6, 2003, Siemens filed a motion to dismiss the

plaintiffs’ amended complaint.      On January 26, 2004, the district

court granted Siemens’ motion.

     On March 16, 2004, the Union filed a motion to dismiss, which

the district court granted as to Counts Two and Four.                 In its

decision, the district court granted the plaintiffs leave to amend

their complaint with regard to Count One, allowing the plaintiffs

to raise a stand-alone claim against the Union for breach of the

duty of fair representation under 28 U.S.C. § 1337 and 29 U.S.C.

§ 159(a).    The motion to dismiss was denied as to Count Three.

     On June 2, 2004, the plaintiffs filed an amended complaint

against the Union, alleging in Count One that the Union breached

its duty of fair representation and alleging in Count Two that the

plaintiffs’ free speech rights were violated.              On September 24,

2004, the Union filed a motion for summary judgment.           The district

court granted the motion, and the plaintiffs noted a timely appeal.



                                    II

     The plaintiffs contend that the district court erred when it

dismissed Count One of the October 17, 2003 amended complaint for

a lack of subject matter jurisdiction.         More specifically, the

plaintiffs   claim   that   the   district   court   had    subject   matter


                                   - 8 -
jurisdiction over Count One, which alleged that Siemens breached

the CBA and simultaneously the Union breached its duty of fair

representation, when the defendants breached Paragraph 204 of the

CBA    which      provided      that    any   modification   of    “any     terms   or

conditions contained” in the CBA must be “made and executed in

writing” and “ratified by the Union.”                     (J.A. 105).         As the

plaintiffs’ argument goes, the MOU was invalid because the MOU

presented to the Local Lodge’s membership for a vote was not signed

and, in any event, the MOU was never ratified.

       In order to prevail on the “hybrid” § 301(a) claim alleged in

Count One of the October 17, 2003 amended complaint, the plaintiffs

had    to    prove    that      the     Union   “breached    its    duty    of    fair

representation”           and    that    Siemens    “violated      the     collective

bargaining agreement.”            Thompson v. Aluminum Co. of America, 276

F.3d 651, 656 (4th Cir. 2002).2               “[I]f the first claim anchored in

the employer’s alleged breach of the [CBA] fails, then the breach

of    duty   of    fair    representation       claim   against    the    union   must



       2
        Section 301(a) of the LMRA provides:

       Suits for violation of contracts between an employer and
       a labor organization representing employees in an
       industry affecting commerce as defined in this chapter,
       or between any such labor organizations, may be brought
       in any district court of the United States having
       jurisdiction of the parties, without respect to the
       amount in controversy or without regard to the
       citizenship of the parties.

29 U.S.C. § 185(a).

                                          - 9 -
necessarily fail with it.”        White v. Anchor Motor Freight, Inc.,

899 F.2d 555, 559 (6th Cir. 1990).

     The pertinent language of § 301(a) excludes from federal court

jurisdiction suits challenging the validity of a CBA.             Textron

Lycoming Reciprocating Engine Div., Avco Corp. v. United Auto.,

Aerospace & Agric. Implement Workers of America, 523 U.S. 653, 657

(1998) (“Suits for violation of contracts under § 301(a) are not

suits that claim [the] contract is invalid, but suits that claim

[the]    contract   has   been    violated.”)   (citation   and   internal

quotation marks omitted).        Indeed, a “plaintiff must allege breach

of an existing collective bargaining contract in order to avail

itself of jurisdiction under § 301 of the Act.”        A.T. Massey Coal

Co. v. Int’l Union, 799 F.2d 142, 146 (4th Cir. 1986); see also

Int’l Longshoremen’s Ass’n v. Cataneo Inc., 990 F.2d 794, 800 n.15

(4th Cir. 1993) (reaffirming A.T. Massey Coal Co.).

        In this case, the gist of the plaintiffs’ hybrid § 301(a)

claim is that the MOU is invalid.       To be sure, the plaintiffs seek

to have the MOU declared invalid and the provisions of the CBA

“[r]einstated.”     (J.A. 49).     However, under our jurisprudence, we

are prohibited from making an inquiry into the validity of a

contract; rather, we must confine ourselves to deciding whether a

contract has been breached.       A.T. Massey Coal Co., 799 F.2d at 146.

Considering that there is no allegation, let alone evidence, that

the MOU was breached, we cannot take issue with the district


                                   - 10 -
court’s decision to dismiss Count One of the October 17, 2003

amended complaint.3



                                III

     The plaintiffs also contend the district court erred when it

dismissed their trusteeship claim.     This contention lacks merit.

     The Labor-Management Reporting and Disclosure Act (LMRDA), 29

U.S.C. § 462 et seq., mandates that any trusteeship that is imposed

conform to the constitution and bylaws of the union and the

purposes for which the trusteeship is imposed be legitimate.     29

U.S.C. § 462.4   Given the countless circumstances that might give


     3
      We also note that the plaintiffs’ claim on the merits is
exceedingly weak. Paragraph 204 did not require that the actual
signed copy of the MOU be presented to the Local Lodge’s
membership. All that is required is that the agreement be signed
and in writing and that the agreement be ratified by the
membership. In this case, the record contains a written, signed
MOU, and there is no evidence that the terms of the signed MOU
differed from the MOU presented to the membership for a vote.
Moreover, there is no evidence that the signatures on the signed
MOU are fraudulent. Finally, the MOU unquestionably was ratified
by the membership in the vote that took place on April 2, 2003.
     4
      Title III of the LMRDA provides in part:

     Trusteeships shall be established and administered by a
     labor organization over a subordinate body only in
     accordance with the constitution and bylaws of the
     organization which has assumed trusteeship over the
     subordinate body and for the purpose of correcting
     corruption or financial malpractice, assuring the
     performance of collective bargaining agreements or other
     duties of a bargaining representative, restoring
     democratic procedures, or otherwise carrying out the
     legitimate objects of such labor organization.
                                                    (continued...)

                              - 11 -
rise to a trusteeship, “Congress specifically declined to attempt

to detail all of the legitimate reasons for which a trusteeship

might be imposed, leaving for the courts the development of common

law limiting principles.”        Becker v. Indus. Union of Marine and

Shipbuilding Workers of America, AFL-CIO, 900 F.2d 761, 767-68 (4th

Cir. 1990).

     Congress also recognized that second guessing the judgments

culminating       in   trusteeships   could     be   both   difficult    and

impractical.      Accordingly, a presumption of validity attaches to

trusteeships that are imposed for limited duration and in a manner

consistent with the procedural mandates of the LMRDA.              Id. at 768

(“Recognizing the delicate judgments which international officers

are called upon to make in imposing a trusteeship and conscious of

the relative inexpertness of outsiders, the [LMRDA’s] guideline for

evaluating    a    trusteeship   supplies   a   presumption   of    validity,

limited in duration, when certain procedural requirements are

met.”).5


     4
      (...continued)
29 U.S.C. § 462.
     5
      Title III of the LMRDA also provides in part:

     In any proceeding pursuant to this section a trusteeship
     established by a labor organization in conformity with
     the procedural requirements of its constitution and
     bylaws and authorized or ratified after a fair hearing
     either before the executive board or before such other
     body as may be provided in accordance with its
     constitution or bylaws shall be presumed valid for a
                                                    (continued...)

                                   - 12 -
     The plaintiffs in this case claim the International’s conduct

violated § 462.     In particular, the plaintiffs posit that the

trusteeship   was     not   established     in   conformity   with   the

International’s bylaws.

     The plaintiffs’ trusteeship claim founders for the simple

reason that the claim is moot.    Several courts have held that, once

a trusteeship is terminated, all claims challenging the propriety

of the trusteeship become moot.       See    Laborers’ Int’l Union v.

Nat’l Post Office Mail Handlers, 880 F.2d 1388, 1393 (D.C. Cir.

1989); Air Line Stewards and Stewardesses, Local 550 v. TWU, 334

F.2d 807-08 (7th Cir. 1964); see also Stevens v. Northwest Indiana

Dist. Council, United Bhd. of Carpenters, 20 F.3d 720, 726 (7th

Cir. 1994) (resolving case on standing grounds rather than mootness

where trusteeship terminated prior to suit being filed); cf.

Thompson v. OPEIU, 74 F.3d 1492, 1505 (6th Cir. 1996) (holding that

termination of a trusteeship does not moot trusteeship claim where

claim was “an action at law to recover damages for the suppression

of Title I rights as a result of the imposition of a trusteeship”).




     5
      (...continued)
     period of eighteen months from the date of its
     establishment and shall not be subject to attack during
     such period except upon clear and convincing proof that
     the trusteeship was not established or maintained in good
     faith for a purpose allowable under section 462 of this
     title.

29 U.S.C. § 464(c).

                                 - 13 -
      In this case, we believe the application of the doctrine of

mootness to the plaintiffs’ trusteeship claim is mandated.                The

trusteeship terminated by the end of October 2003. There really is

no relief that the court could fashion to requite the plaintiffs.

There is no allegation of lost wages, and the plaintiffs’ counsel

conceded at oral argument that the only relief the plaintiffs are

seeking     is    injunctive   relief       essentially    to   prevent   the

International from imposing another trusteeship on the Local Lodge.

At this point, such relief is too speculative and, in fact,

unwarranted, considering the Local Lodge overwhelmingly approved

the   New   CBA   which   included    the     continuous   shift   provisions

contained in the MOU.



                                       IV

      The plaintiffs raise other arguments that they contend should

be resolved in their favor.      We have reviewed these arguments and

find them to be without merit. Accordingly, for the reasons stated

herein, the judgment of the district court is affirmed.

                                                                     AFFIRMED




                                     - 14 -
SHEDD, Circuit Judge, concurring in the result:

     I fully concur in Parts I, III, and IV of the majority

opinion.   As to Part II, Count One of the Amended Complaint is

captioned “Breach of Duty of Fair Representation and Breach of

CBA,” and Paragraph 26 asserts a material breach of the CBA.   To

the extent that Count One does assert a breach of the CBA, the

claim fails on its merits.    Therefore, I concur in the result

reached by the majority on Part II.




                             - 15 -